Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made, effective as of December 3, 2001, by and
between Rashid Skaf (“Executive”), and AMX Corporation (“Employer”).

 

WITNESSETH:

 

WHEREAS, Employer desires to employ Executive;

 

WHEREAS, Executive desires to accept such employment on the terms and conditions
herein set forth;

 

NOW, THEREFORE, in return for the mutual promises contained in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Employer and Executive hereby agree as follows.

 

ARTICLE I

AGREEMENT

 

Employment

 

1.    Subject to the terms and conditions of this Agreement, Employer agrees to
employ Executive and Executive hereby accepts employment with Employer.

 

Term

 

2.    The term (“Base Term”) of this Agreement shall commence on December 3,
2001, (“Effective Date”) and shall continue thereafter through 5:00 p.m.
December 3, 2004, at which time Executive’s employment will end unless earlier
terminated as provided herein or unless extended on such terms and conditions
and for such period of time as may be agreed upon in writing by Employer and
Executive (the Base Term, as so extended or earlier terminated, is referred to
herein as the “Term”).

 

ARTICLE II

TITLE AND AUTHORITY

 

General

 

Executive agrees to perform the duties of Vice President of Marketing, or such
other executive duties or positions which the Chief Executive Officer (“CEO”) or
Board of Directors of Employer (“Board of Directors”) shall designate for
Executive from time-to-time. Executive shall report directly to the CEO. In
performing such duties hereunder, Executive shall give Employer the benefit of
his special knowledge, skills, contacts and business experience and shall devote
substantially all of his business time, attention, ability and energy to the
business of Employer, with the understanding that Executive has the Board
memberships and business interests shown in the attached Exhibit A, and that
Employer agrees that Executive may continue to pursue them, consistent with his
employment under this Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE III

COMPENSATION

 

Base Salary

 

1.    Employer shall pay Executive a base salary at the rate of $6,923.08 on a
bi-weekly basis, subject to periodic review and increase by the Compensation
Committee of the Board of Directors of Employer; provided, however, that no
obligation to conduct such a review or to grant such increase is hereby created.
Employer shall pay the base salary to Executive in equal installments in
accordance with Employer’s normal payroll practice and on the paydays normally
scheduled for similarly situated executives, less applicable withholding, FICA,
medicare, and any other legally required withholdings.

 

Bonus

 

2.    Executive shall be eligible for an annual bonus, with his 2001 fiscal year
basis to be based on achievement of individual performance goals established by
Executive and CEO and pro-rated for the time Executive was employed in Fiscal
Year 2001 (December 2001 through March 2002). For subsequent Fiscal Years,
Executive’s bonus shall be based 75% on Employer’s overall performance and 25%
on Executive achieving individual goals, with individual goals to be established
by Executive and CEO. Executive’s bonus upon reaching the goals established
shall be at least 35% of his then-current annual base salary, but may range up
to 70% of his then-current annual base salary as determined by the Board of
Directors.

 

Participation in Stock Option Program

 

3.    Executive shall receive stock option rights to purchase a total of 60,000
shares of Employer’s stock under Employer’s 1999 Equity Incentive Plan pursuant
to a Stock Option Agreement in the form of that attached hereto as Exhibit B, to
vest while employed with Employer or as specified under this agreement at a rate
of 34% on December 3, 2002, 33% on December 3, 2003, and 33% on December 3,
2004.

 

ARTICLE IV

BENEFITS

 

Employee Benefits

 

1.    Executive shall be entitled to participate in such health, life, dental,
disability, retirement, 401k, ESPP, paid time off and other benefits that
Employer may provide from time-to-time to similarly situated executives of
Employer.

 

Vacation

 

2.    Executive shall be entitled to paid vacation in accordance with Employer’s
vacation policy, as in effect from time to time during the Term.

 

ARTICLE V

TERMINATION

 

General

 

1.    Employer and Executive shall have the right to terminate the employment of
Executive as set forth in this Article V.

 

 

2



--------------------------------------------------------------------------------

Incapacity of Executive to Perform

 

2.    If Executive shall become ill or be injured or otherwise become
incapacitated such that, in the good faith opinion of the CEO or Board of
Directors, he cannot carry out and perform fully the essential functions of his
duties hereunder, and such incapacity shall continue for a period of ninety (90)
consecutive days, the CEO or Board of Directors may, at any time after the
ninety (90) day period has passed, by giving Executive written notice of such
termination, fully and finally terminate his employment under this Agreement.
Termination under this Section 5.02 shall be effective as of the date provided
in such notice. In the event of termination under this Section, Executive shall
be entitled to the same payments and benefits described in Section 5.05 for an
Immediate Without Cause Termination and shall be entitled to no other payments
or benefits of any sort except for any base salary earned and due to him under
this Agreement as the result of his activities during the pay period in which
the termination occurred.

 

Death of Executive

 

3.    The employment of Executive shall automatically terminate upon the death
of Executive. On the date of a termination of employment with Employer as a
result of a death of Executive, all unvested stock option rights shall
immediately become 100% vested. Upon such termination, Executive’s estate or, if
applicable, his heirs shall receive only the base salary earned and due to
Executive under this Agreement as the result of his activities during the pay
period during which the death occurred, and thereafter no further consideration
or compensation shall be owed by Employer to Executive or to his estate.
Executive shall not be eligible for any pro rated bonus.

 

Termination for Cause

 

4.    In addition to any other remedies that Employer may have at law or in
equity, Executive may be terminated for “cause” in the event of any of the
following: (1) Executive’s using for his own benefit or the benefit of any third
party any Confidential Information of Employer (as defined in Section 7.03
(Trade Secrets)), or its respective successors and assigns, or willfully or
negligently divulging any such Confidential Information to third parties,
without the prior written consent of the CEO or Board of Directors, or any
violation by Executive of any of his obligations under Article VII hereof; and
(2) the conviction of Executive, or the entering by Executive of a plea of nolo
contendre, with respect to any felony; or (3) any act of fraud, theft,
embezzlement or similar malfeasance on the part of Executive against the
Company; or (4) after being given written notice of a breach of a material term
of this Agreement, with sixty (60) days to cure the breach and specific
instructions about what is to be done to cure the breach, Executive has
knowingly and intentionally breached and is still in breach of (or has failed to
cure any prior breach of) a material term of this Agreement, and then a majority
of the Board of Directors votes to terminate his employment.

 

Upon termination for any of the reasons described above, Executive shall receive
only the base salary earned and due to him under this Agreement as the result of
his activities during the pay period in which the termination occurred, and
thereafter no further consideration or compensation of any sort shall be owed by
Employer to Executive. Executive shall not be entitled to payment of any bonus
amount, pro rated or otherwise. Any unvested option rights shall be immediately
forfeited upon termination of employment under this Section and shall be come
null and void.

 

Termination without Cause

 

 

5.    The CEO or Board of Directors may terminate Executive’s employment under
this Agreement without any cause whatsoever by giving Executive six (6) months’
written notice. Upon the last day of the six-month notice period (“Without Cause
Termination Date”), Executive shall receive the base salary earned and due to
him under this Agreement as the result of his activities during the pay period
in which the Without Cause Termination Date occurred. Alternatively, in the
discretion of the CEO or Board of Directors, the CEO or Board of Directors may
terminate Executive’s employment immediately (“Immediate Without Cause
Termination Date”) and without any cause or notice whatsoever (“Immediate
Without Cause Termination”) by paying Executive, in equal installments as set
forth in Section 3.01, severance pay of six (6) months’ base salary (“Severance
Payment Period”). In addition, if the CEO or Board of Directors elects to
terminate

 

3



--------------------------------------------------------------------------------

Executive’s employment under this Immediate Without Cause Termination provision:
(a) Employer shall pay Executive’s COBRA premiums during the Severance Payment
Period; (b) any of Executive’s stock option rights that would have vested had
Executive remained employed during the Severance Payment Period shall accelerate
and vest immediately on the Immediate Without Cause Termination Date; and (c)
Employer shall provide Executive with outplacement services if requested during
the Severance Payment Period.

 

Termination for Good Reason

 

In the event Executive resigns for “good reason,” Employer shall pay Executive,
in equal installments as set forth in Section 3.01, severance pay of six (6)
months’ base salary (“Severance Payment Period”). In addition, (a) Employer
shall pay Executive’s COBRA premiums during the Severance Payment Period; (b)
any of Executive’s stock option rights that would have vested had Executive
remained employed during the Severance Payment Period shall accelerate and vest
immediately on the Immediate Without Cause Termination Date; and (c) Employer
shall provide Executive with outplacement services if requested during the
Severance Payment Period.

 

Executive shall have “good reason” to resign his employment under this Agreement
if any of the following occur: (a) any decrease in Executive’s compensation or
change in his eligibility to participate in all Company benefit plans, insurance
programs, incentive and bonus plans and deferred compensation plans; or (b) any
attempt to change Executive’s eligibility for or ownership of the Company’s
stock; or (c) any significant decrease in Executive’s title or role or reporting
not agreed to by Executive; or (d) any breach by the Company of any term or
provision of this Agreement; or (e) any Change in Control. “Change in Control”
means any of the following events: (a) the sale or transfer, or series of sales
or transfers, by the Company of an aggregate of more than fifty percent (50%) of
the beneficial ownership interest in the equity of the Company, to an entity or
entities not affiliated with the Company; b) the merger or consolidation of the
Company in a transaction in which the stockholders of the Company receive less
than fifty percent (50%) of the outstanding voting stock of the new or
continuing entity.

 

ARTICLE VI

EXPENSE REIMBURSEMENT

 

Executive is authorized to incur reasonable business expenses in connection with
the business of Employer, including expenditures for entertainment and travel.
Subject to the requirements of this Article VI, Employer will reimburse
Executive from time to time for all reasonable business expenses that are
incurred and submitted for reimbursement in compliance with Employer’s policies
and procedures.

 

ARTICLE VII

COVENANT NOT TO COMPETE, TRADE SECRETS, AND ASSIGNMENTS

 

Covenant Not to Compete

 

1.    Executive recognizes and acknowledges that Employer is placing its
confidence and trust in Executive. Executive shall have access to information
which enables Employer to be successful in its business. Some of the information
may be confidential and constitute trade secrets; that information when combined
with all other information regarding Employer constitutes proprietary
information, the Executive’s unauthorized use of which could seriously affect
the ability of Employer to do business. Executive, therefore, covenants and
agrees that for a period beginning on the Effective Date and ending twelve (12)
months after his last date of employment, Executive shall not:

 

4



--------------------------------------------------------------------------------

A.    Either directly or indirectly engage in, or assist any person or entity to
engage in, any business that is in direct or indirect competition with the
Business of the Employer. As used in this Article VII, the term “Business of the
Employer” shall include all business activities in which the Employer is now
engaged, including, but not limited to, the design, manufacture, marketing and
distribution by the Employer of various automation control products, and shall
further include any other line of business in which the Employer is engaged on
the last date of Executive’s employment.

 

B.    Attempt in any manner to solicit, on his own behalf or on behalf of any
person or entity, Business from any Customer of Employer with whom, or with
whose account, Executive had direct contact during his employment, or of whom
Executive learned during his employment. For the purpose of this provision,
“Business” shall mean the provision of products or services of the type that
Employer has provided to such customer at any time during or after Executive’s
employment with Employer. For purpose of this Agreement, “Customer” shall mean
any person or entity that, at any time during the last twelve (12) months of
Executive’s employment, purchased goods or services from Employer, or that
Employer actively pursued or specifically planned to pursue for the purpose of
selling goods or services.

 

C.    Either directly or indirectly be or become a shareholder, joint venturer
in or owner (in whole or in part) of or be a partner of or associated with or
have any proprietary or financial interest in any firm, corporation, joint
venture, partnership or association or other entity that is engaged in or is
carrying on any business that is in direct or indirect competition with the
Business of Employer.

 

D.    Executive hereby recognizes and acknowledges that the existing business
area of Employer extends throughout the United States and therefore agrees that
the covenants contained in this Section 7.01 shall be applicable in and
throughout such area. Executive further warrants and represents that, because of
his varied skill and abilities, he does not need to compete with the Business of
Employer in the area described above, in order to make a living. Nothing in this
Section will prevent Executive from owning less than five percent (5%) of the
stock of any publicly traded corporation after the termination of his employment
as long as Executive is not a participant in the management or affairs of the
corporation in a manner that would otherwise violate any prohibition contained
in this Section.

 

Covenant Not to Solicit Employees

 

2.    For one year following his last date of employment, Executive shall not
either directly or indirectly solicit for employment or employ, either on his
own behalf or on behalf or any other person or entity, any person who was
employed by Employer at any time during the six (6) months prior to the last
date of Executive’s employment with Employer.

 

Trade Secrets

 

3.    Employer shall provide Executive with Confidential Information regarding
Employer’s business. For the purpose of this provision, “Confidential
Information” shall mean all information, in any form, owned, possessed or used
by Employer, that is not generally available to the public (other than as the
result of a breach by any person or entity of a contractual, statutory or common
law duty of confidentiality), including but not limited to information
pertaining to the financial condition of Employer, its products, processes,
properties, assets, inventions, plans, proprietary rights, Customers, markets,
technology, know-how, trade secrets, prospects, proposals, concepts and/or other
aspects of the Business of Employer. Accordingly, Executive agrees that he will
not, during or after the Term of his employment with Employer, disclose to any
person or entity or use any such Confidential Information without the express
written consent of Employer.

 

Records

 

4.    All files of customers and of Employer and all records of the accounts of
customers, and any other records, memoranda, etc., relating in any manner
whatsoever to Employer’s customers, product, the Business of Employer, the
Confidential Information, suppliers or prospective customers or prospective
suppliers of Employer, whether prepared by Executive or otherwise coming into
his possession, shall be the exclusive

 

5



--------------------------------------------------------------------------------

property of Employer. All such files and records, both originals and copies,
shall be immediately placed in the physical possession of Employer on or before
the last date of Executive’s employment with Employer or at any other time
specified by the CEO or Board of Directors.

 

Breach

 

5.    Executive hereby recognizes and acknowledges that irreparable injury or
damage shall result to the Business of Employer in the event of a breach or
threatened breach by Executive of any of the terms or provisions of this Article
VII, and Executive therefore agrees that Employer shall be entitled to an
injunction restraining Executive from engaging in any activity constituting such
breach or threatened breach. Nothing contained herein shall be construed as
prohibiting Employer from pursuing any other remedies available to Employer at
law or in equity for such breach or threatened breach, including, but not
limited to, the recovery of damages from Executive.

 

Survival

 

6.     Notwithstanding the termination of the employment of Executive or the
termination of this Agreement, the provisions of this Article VII shall survive
and be binding upon Executive unless a written agreement that specifically
refers to the termination of the obligations and covenants of this Article VII
is executed by Employer.

 

ARTICLE VIII

MISCELLANEOUS

 

Assignment/Successors.

 

1.    The rights and duties of a party hereunder shall not be assignable by that
party; provided, however, that this Agreement shall be binding upon and inure to
the benefit of any successor of the Company, and any such successor shall be
deemed substituted for Company under the terms of this Agreement. The term
successor as used herein shall include any person, firm, corporation or other
business entity which at any time, by merger, purchase or otherwise, acquires
all or substantially all of the assets or business of the Company. This
Agreement shall also be binding upon and shall inure to the benefit of the
Executive, Executive’s heirs, executors, administrators and beneficiaries.

 

Notices

 

2.    Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the following addresses:

 

If to Employer:

 

If to Executive:

 

Any party may change his or its address by written notice in accordance with
this Section. Notices delivered personally shall be deemed communicated as of
actual receipt, mailed notices shall be deemed communicated as of three (3)
business days after proper mailing.

 

Inclusion of Entire Agreement Herein

 

3.    This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Executive
by Employer and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Any

 

6



--------------------------------------------------------------------------------

existing employment agreement between Executive and Employer is hereby
terminated effective as of the Effective Date and shall be of no further force
or effect from and after the Effective Date.

 

Law Governing Agreement

 

4.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, and all obligations shall be performable in the
State of Texas.

 

Attorney’s Fees and Costs

 

5.    If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

Waiver

 

6.    No term or condition of this Agreement shall be deemed to have been waived
nor shall there be any estoppel to enforce any of the terms or provisions of
this Agreement except by written instrument of the party charged with such
waiver or estoppel. Further, it is agreed that no waiver at any time of any of
the terms or provisions of this Agreement shall be construed as a waiver of any
of the other terms or provisions of this Agreement and that a waiver at any time
of any of the terms or provisions of this Agreement shall not be construed as a
waiver at any subsequent time of the same terms or provisions.

 

Amendments

 

7.    Except as otherwise provided in Section 8.07, no amendment or modification
of this Agreement shall be deemed effective unless and until executed in writing
by all of the parties hereto.

 

Severability and Limitation

 

8.    All agreements and covenants contained herein are severable and, in the
event any of therein shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein. Should any court or other legally constituted authority
determine that for any such agreement or covenant to be effective that it must
be modified to limit its duration or scope, the parties hereto shall consider
such agreement or covenant to be amended or modified with respect to duration
and scope so as to comply with the orders of any such court or other legally
constituted authority or to be enforceable under the laws of the State of Texas,
and as to all other portions of such agreement or covenants they shall remain in
full force and effect as originally written.

 

Mandatory Arbitration

 

9.    All claims, disputes, controversies, differences or misunderstandings
between the parties arising out of, or by virtue of this Agreement or the
interpretation of this Agreement which cannot be settled or resolved by the
parties hereto shall be settled or determined by binding arbitration under the
then-current rules of the American Arbitration Association. The exclusive
jurisdiction for any such arbitration shall be Dallas County, Texas, and each
party consents to personal jurisdiction in Dallas County, Texas. Employer shall
pay the arbitrator’s fees for any such arbitration unless the arbitrator
determines that any portion of any claim by Executive was frivolous or brought
in bad faith, in which case the arbitrator may order Executive to pay all or a
portion of the arbitrator’s fees. The arbitrator may award or apportion
attorneys’ fees and costs in his or her judgment. Either party may, however,
seek injunctive relief in any court of competent jurisdiction, pending
arbitration. Judgment based on the arbitrator’s award may be entered in any
court of competent jurisdiction.

 

7



--------------------------------------------------------------------------------

Headings

 

10.    All headings set forth in this Agreement are intended for convenience
only and shall not control or affect the meaning, construction or effect of this
Agreement or of any of the provisions thereof.

 

EXECUTED as of the day and year first above written.

 

EMPLOYER:

 

AMX CORPORATION

By:

 

/s/    S. Byars

--------------------------------------------------------------------------------

Its:

 

Steve Byars

--------------------------------------------------------------------------------

 

EXECUTIVE:

By:

 

/s/    Rashid Skaf

--------------------------------------------------------------------------------

     

 

8